1410 NW JOHNSON STREET, SUITE 201
PORTLAND, OR 97209 
 
In re Application of:  SCHMIDT, Bernhard et al. 
Serial No.: 15/728440 
Filed:  October 09, 2017 
Docket: DTS17308 
Title: Heat Press, Especially Knee Lever Transfer            
          Press
: 
: 
: 
: 
: 
 
DECISION ON PETITION  
UNDER 37 CFR § 1.181 


This is a decision regarding the petition filed November 12th, 2021 requesting to withdraw the finality of the Office action mailed October 5th, 2021 and to reopen prosecution with a period of at least two months for reply. This petition is being considered pursuant to 37 CFR § 1.181 and no fee is required for the petition 
 
The petition is DISMISSED.  

ANALYSIS AND DECISION

 1. On May 25th, 2021, the examiner mailed a final Office action: 
a. Claims 3, 9-13 and 17 were rejected under 35 U.S.C. 112(b) as being indefinite. 
b. Claims 1-4, 7 and 16-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 2018/0036980 A1, hereinafter “Robinson ‘980”) in view of Robinson et al. (US 2016/0250816 A1, hereinafter “Robinson ‘816”).
 c. Claims 5 and 6 were rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson ‘980 in view of Robinson ‘816 as applied to claim 1 above, and further in view of Cinder (Cinder Sensing Cooker Instruction Manual, (August 9, 2016), Palate Home Inc., Pages 1-3, hereinafter “Cinder”)
d. Claims 8-14 were rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson ‘980 in view of Robinson ‘816 et al. and Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”).
e. Claim 15 was rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson ‘980 in view of Robinson ‘816 et al. and Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”) as  applied to claim 8 above, and further in view of Fusion (Fusion Operator’s Manual, Stahls’ Hotronix, Pages 1-24, hereinafter “Fusion”)
f. Claims 1-5 and 7-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Fusion (Fusion Operator’s Manual, Stahls’ Hotronix, Pages 1-24, hereinafter “Fusion”) in view of Woods (US 2008/0196836 A1, hereinafter “Woods”) in view of Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”).
g. Claim 6 was rejected under 35 U.S.C. 103(a) as being unpatentable over Fusion in view of Woods and Sorenson et al. as  applied to claim 1 above, and further in view of Robinson 

2. On August 25th, 2021, petitioner filed a response which included a request for continued examination (RCE) to the Final (Response):
a. Claims 1, 3, 9-11 and 17, were amended.
b. Claims 2, 4-8, 12-16 and 18-20 did not have additional amendments.

3. On October 5th, 2021, the examiner mailed a final Office action:
	a. Claims 18-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 2018/0036980 A1, hereinafter “Robinson ‘980”) in view of Robinson et al. (US 2016/0250816 A1, hereinafter “Robinson ‘816”).
b. Claims 8-14 were rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson ‘980 in view of Robinson ‘816 et al. and Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”).
c. Claim 15 was rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson ‘980 in view of Robinson ‘816 et al. and Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”) as  applied to claim 8 above, and further in view of Fusion (Fusion Operator’s Manual, Stahls’ Hotronix, Pages 1-24, hereinafter “Fusion”)
d. Claims 1-5 and 7-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Fusion (Fusion Operator’s Manual, Stahls’ Hotronix, Pages 1-24, hereinafter “Fusion”) in view of Woods (US 2008/0196836 A1, hereinafter “Woods”) in view of Sorenson et al. (US 2015/0312964 A1, hereinafter “Sorenson et al.”).

DISCUSSION AND ANALYSIS

Petitioner asserts that the finality of the Office action mailed October 5, 2021 was improper because the claims were of an application for which a request for continued examination (RCE) had been filed and all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) were neither identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) could not have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.  Petitioner identifies amendments to claims 1, 3, 9-13 and 17, additional discussion in the rejection of claim 1, the withdrawal of the rejection of claim 1 under Robinson ‘980 and Robinson ‘816, and the withdrawal of the rejection of claims 3, 9-13 and 17 under 35 U.S.C. 112(b) as evidence that the claims are not patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114 and could not have been properly finally rejected on the grounds and art of record if they had been entered prior to filing of the RCE.


Relevant portions of MPEP 706.07(b): Final Rejection, When Proper on First Action, 
State (Emphasis added):
The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.


	The amendments to claims 3, 9-13 and 17 and subsequent withdrawal of the rejection of claims 3, 9-13 and 17 under 35 U.S.C. 112(b) do not establish the claims were patentably distinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114. Claims 3, 9-13 and 17 were amended to correspond to the stated interpretation of the examiner in the 35 U.S.C. 112(b) rejection articulated on pages 3 and 4 of the Office action mailed May 25, 2021.   

	The amendment to claim 1 and subsequent withdrawal of the rejection of claim 1 under Robinson ‘980 and Robinson ‘816 also fail to establish the claims were patentably distinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114. Claim 1 was amended to recite the following:
	
wherein the mobile device allows a user to establish connection with the heat press and allows selection of a specific type of job and access to a database that includes tested combinations of heat press operation data including a temperature of the counter plate, a contact pressure applied to the base plate, and a duration of a heat press transfer operation for a desired set of attributes of heat press printing to select the one or more operating parameters

	The addition of “to select the one or more operating parameters” does not add any additional function or structure to the claim and thus cannot be a basis for finding claim 1 is patentably distinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114. Claim 1 already passively recited that the mobile device selected the one or more operating parameters in the clause which defines the control unit receives one or more operating parameters from a mobile device (emphasis added):
 
a control unit including a controller and a wireless interface, the controller including executable instructions stored in non-transitory memory for receiving one or more operating parameters from a mobile device, and adjusting one or more actuators of the heat press based on the one or more operating parameters

Positively reciting “to select the one or more operating parameters” only clarifies what was already passively recited. Petitioner did not specifically argue the limitations in claim 1 defined any new structure or function in their response filed August 25, 2021. See pages 9-12. Petitioner also does not elaborate in the current petition how the amendments to claim 1 further narrow the structure or function of the claimed heat press. See pages 6-9.

Withdrawal of the rejection of claim 1 under Robinson ‘980 and Robinson ‘816 also fails to establish claim 1 as patentably distinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114 because petitioner presented arguments that Robinson ‘980 was not prior art and perfected the claim to foreign priority by filing a certified translation. The disqualification of Robinson ‘980 and withdrawal of the associated rejection is not based on the scope of the claims and thus is not dispositive that the scope of the claims have changed.

While the examiner has rephrased some of the discussion of the rejection of claims 1-5 and 7-20 under 35 U.S.C. 103(a) over Fusion Woods and Sorenson, it does not appear to change the basic thrust of a rejection.

A new ground of rejection depends upon whether the basic thrust of a rejection has changed. See In re Kronig, 539 F.2d 1300, 1303 (CCPA 1976). A new ground of rejection may be present when a rejection relies upon new facts or a new rationale not previously raised to the applicant. See In re Biedermann, 733 F.3d 329, 337 (Fed. Cir. 2013) (quoting In re Leithem, 661 F.3d 1316, 1319 (Fed. Cir. 2011)).The prior rejection, however, need not be repeated in haec verba to avoid being considered a new ground of rejection. See id. In addition, further explaining and elaboration upon a rejection, and thoroughness in responding to an applicant’s arguments, are not considered a new ground of rejection See In re Jung, 637 F.3d 1356, 1364-65 (Fed. Cir. 2011).

Section 1207.03(III) of the Manual of Patent Examining Procedure (MPEP) specifically provides that: 

A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail"). However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner" ); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ( "It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 419, 422 (CCPA 1946) (holding that the use of "different language" does not necessarily trigger a new ground of rejection).

	Petitioner argues on page 6 of the petition that the examiner’s position on page 26 of the final Office action mailed October 5, 2021 that the GUI of the touch screen controller 49 of Fusion allows an operator access to the menu of the plurality of presets and subsequently selects a desired preset from the plurality of presets based on page 8 in response to their amendments shows that the thrust of the rejection has changed and thus claim 1 is patentably distinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114. This is not found persuasive because the discussion of the GUI in the final Office action mailed October 5, 2021 on page 26 is a repeat of a discussion which is contained on page 24 of the final Office action mailed May 25, 2021 regarding the control unit receiving one or more operating parameters. Since the amendment to claim 1 is repeating the limitation of the control unit receiving one or more operating parameters, it follows that the examiner repeated the same discussion and the thrust of the rejection has remained the same because the examiner is relying on the same teachings.
CONCLUSION

 	For the reasons stated above, the petition is dismissed. The finality of the action mailed October 5, 2021 is proper. Therefore, the requested relief of withdrawal of the finality of the outstanding Office action and issuance of a new non-final Office action will be not granted. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.

Any inquiry regarding this decision should be directed to David Duffy, Quality Assurance Specialist, at (571) 272-1574. 
 
PETITION DISMISSED.

 
/SHELLEY M SELF/                                                                                                                                                                                                       
Shelley Self, Acting Director
Technology Center 3700